DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 10/4/2021 in response to the office action mailed on 4/2/2021.  The status of the claims is as follows.

Election/Restrictions
3.	This application is in condition for allowance except for the presence of claims 1-12 and 14 directed to Group 1 non-elected without traverse.  Accordingly, claims 1-12 and 14 have been cancelled.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.





In claim 15 delete “(e.g., phenylene)”;

In claim 23 delete “said” and insert “a”;

In claim 25 delete “in one aspect, from about 0.1 to about 3 wt.%”;

In claim 33 delete “amphoteric”;

In claim 40 delete “in one aspect, and 9:1, 8:1, 7:1, 6:1, 5:1; 4.5:1, 4:1, or 3:1 in another aspect”

In claim 41 delete “is” and insert “has properties that are” and insert after independent of 

pH “when”;

 

Allowable Subject Matter
6.	Claims 13 and 15-52 are allowed.

7.	The following is an examiner’s statement of reasons for allowance:  The prior art does not teach Applicants yield stress composition having 20% to 50% of hydroxyethyl methacrylate, 10% to 30% of ethyl acrylate, 10% to 30% butyl acrylate combined with 1% to 10% of at least one associative or semi-hydrophobic monomer.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766